April 16, 2008


Mr. John Steven Mostyn
The Mostyn Law Firm
200 Westcott
Houston, TX 77007
Ms. April F. Robbins
Brackett & Ellis
100 Main Street
Fort Worth, TX 76102

RE:   MDL Case Number:  08-0142 & 08-0208

Style:      IN RE  DELTA LLOYDS INSURANCE COMPANY OF HOUSTON, TEXAS
      - consolidated with -
      IN RE  HURRICANE RITA HOMEOWNERS' CLAIMS

Dear Counsel:

      Today the Multidistrict Litigation Panel issued the enclosed order  in
the above-referenced case.
                       Sincerely,
                       [pic]
                       Blake A. Hawthorne, Clerk
                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |
|   |Ms. Marialyn P. Barnard        |